Citation Nr: 9931055	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


REMAND

The veteran served on active duty from October 1970 to May 
1972.  This case was remanded by the Board of Veterans' 
Appeals (Board) in September 1998 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development, to include an 
examination by a board certified psychiatrist, if available, 
who was to provide an opinion as to whether it is at least as 
likely as not that the veteran's alcohol and polysubstance 
abuse are manifestations of any currently present psychiatric 
disability, explain the significance of the global assessment 
of functioning (GAF) score assigned, and provide an opinion 
concerning the degree of social and industrial impairment 
resulting from the veteran's psychiatric disability.  
However, the February 1999 VA psychiatric examination was not 
done by a physician and does not include the opinions 
requested or an explanation of the significance of the GAF 
score assigned.

Accordingly, the case is again REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
including VA, who may possess additional 
records pertinent to his claim.  After 
obtaining any necessary authorization for 
the release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  The veteran should be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.

3.  Thereafter, if the new evidence 
received by the RO warrants, the veteran 
should be afforded a VA general medical 
examination to determine the current 
nature and severity of all of his 
chronic, non-psychiatric disorders.  All 
necessary tests and studies, including 
any special examinations deemed 
warranted, should be conducted, and all 
findings should be reported in detail.  
The examiner(s) should comment on the 
impact of the veteran's disabilities on 
his ability to obtain and maintain 
substantially gainful employment.  The 
claims files must be made available to 
the examiner(s) for review.

4.  In any event, the veteran should be 
afforded an examination by a psychiatrist 
with appropriate expertise to determine 
the current nature and severity of the 
veteran's psychiatric disability.  The 
claims files, including a copy of this 
REMAND, must be made available to the 
examiner for review.  All necessary tests 
and studies should be conducted and all 
findings should be reported in detail.  
The examiner should note all 
manifestations of each psychiatric 
disability diagnosed, to include an 
opinion as to whether it is at least as 
likely as not that the veteran's alcohol 
abuse and polysubstance abuse are 
manifestations of any currently present 
psychiatric disorder.  The examiner 
should also provide a GAF score with an 
explanation of the significance of the 
score assigned, as well as an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's psychiatric disability.  The 
rationale for all opinions expressed 
should be provided.

5.  The RO should then review all of the 
evidence on file.  Current ratings 
should be assigned for each of the 
veteran's disabilities under the Rating 
Schedule.  Roberts v. Derwinski, 2 
Vet.App. 387 (1992).  The evaluations 
assigned for the veteran's disabilities 
which can be considered for pension 
purposes should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1999).  The 
RO should then consider whether the 
veteran is unemployable under what the 
Court has referred to as the "average 
person" test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1999).  Talley v. Derwinski, 2 
Vet.App. 282 (1992).

6.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1999) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1999) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet.App. 444 (1992).

7.  If it is determined that the veteran 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1999).

8.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case that contains an explanation of the 
RO's latest deliberations under all of 
the foregoing criteria of the "average 
person" and "unemployability" standards.  
The supplemental statement of the case 
should contain the criteria of the 
Rating Schedule under which each of the 
veteran's ratable disabilities has been 
evaluated, if not previously provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



